Exhibit 10.6

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

EMPLOYMENT CONTRACT

 

Between the undersigned:

 

FORMASTRAT;

 

A French Société Anonyme (corporation) whose registered office is located at 23,
rue Cortambert, 75016 Paris, registered with the Trade and Companies Registry of
Paris under the number 335 133 872

 

Represented by Mr. Kevin MARTIN in his capacity as Chairman.

 

(Hereafter referred to as “the Company FORMASTRAT”)

 

Of the first part,

 

And:

 

Ms. Catherine LESPINE

Residing at: 37 rue Camille Corot 92500

RUEIL-MALMAISON

Social security number: 2 61 06 19 028 023 93

Nationality: French

 

(Hereafter referred as “Ms. LESPINE”)

 

  

CONTRAT DE TRAVAIL

 

Entre:

 

FORMASTRAT;

 

Société Anonyme dont le siége social est situé 23, rue Cortambert à Paris
(75016), immatriculée au Registre du Commerce et des Sociétés de Paris sous le
numéro 335 133 872

 

Représentée par Monsieur Kevin MARTIN en sa qualité de Président.

 

(Ci-àprés désignée «la Société FORMASTRAT »)

 

D’une part,

 

Et:

 

Madame Catherine LESPINE

Résidant à : 37 rue Camille Corot 92500 RUEIL-MALMAISON

N° de Sécurité Sociale : 2 61 06 19 028 023 93 De nationalité française

(Ci-après désignée « Madame LESPINE»)

 

 

Of the second part,    D’autre part,

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

IT HAS BEEN AGREED AS FOLLOWS:

 

Ms. LESPINE was hired by FORMASTRAT as from October 1, 2000, as General
Assistant Manager, pursuant to an indefinite-term employment contract.

 

Ms. LESPINE benefits from her rights to seniority accrued since she joined the
INSEEC Group, i.e., from September 15,1986.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

Article 1: Purpose

 

The purpose of this contract is to set out Ms. LESPINE’s working conditions and
the terms of her hiring, in particular, in light of the provisions of French
law.

 

This contract cancels and supersedes, any previous document of a contractual
nature, in particular, her employment contract dated October 1, 2000.

 

Article 2: Duties

 

Ms. LESPINE performs the duties of General Assistant Manager within FORMASTRAT.

  

AYANT ETE PREALABLEMENT RAPPELE QUE:

 

Madame Catherine LESPINE a été engagée, par la société FORMASTRAT à compter du
1er octobre 2000 en qualité de Directrice Générale Adjointe, par contrat à durée
indéterminée.

 

Madame Catherine LESPINE bénéficie de la reprise de son ancienneté depuis son
entrée dans le groupe INSEEC, soit depuis le 15 septembre 1986.

 

IL A ETE CONVENU ET ARRETE CE QUI SUIT:

 

Article 1: Objet

 

Le présent contrat a pour objet de préciser les conditions de travail de Madame
LESPINE et les termes de son engagement notamment au regard des dispositions
légates.

 

Le présent contrat de travail annule et remplace tout document à valeur
contractuel anténeur et notamment son contrat de travail du 1er octobre 2000.

 

Article 2 : Définition de fonctions

 

Madame Catherine LESPINE exerce les fonctions de Directrice Générate Adjointe au
sein de la Société FORMASTRAT.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

The duties entrusted to Ms. LESPINE pursuant to her employment contract are, in
particular:

 

•     Definition of the development strategy of the schools of the Group
FORMASTRAT, direct participation in all decisions and work in terms of
positioning and marketing, internal and external growth;

 

•     Supervision of the pedagogical and administrative teams of the schools of
the Group FORMASTRAT;

 

•     Responsibilities and monitoring of specific files (visa applications,
recognition, approval of schools, etc.);

 

•     Broad responsibilities within the scope of external relations (with
institutions, such as Ministries, the Préfecture and the Rectorate in
particular, banks, service providers, etc.);

 

•     Monitoring of the budgetary and financial management of the Schools of the
Group FORMASTRAT.

 

Ms. LESPINE will perform her duties in accordance with policies, procedure and
standards established by the Company.

  

Les fonctions confidées contractuellement à l’intéressée sont notamment les
suivantes:

 

•     Définition de la stratégic de développement des Ecoles du Groupe
FORMASTRAT, participation directe à toutes les décisions et travaux en matière
de positionnement et de marketing, croissance interne et externe;

 

•     Supervision des équipes pédagogiques et administratives des Ecoles du
Groupe FORMASTRAT;

 

•     Responsabilités et suivi des dossiers particuliers (dossiers Visa,
reconnaissance, homologation...);

 

•     Responsabilités larges dans le cadre des relations extérieures
(institutionnelles -Ministéres, Préfecture et Rectorat notamment, bancaires,
avec les prestataires de services, etc.);

 

•     Suivi de la gestion budgétaire et financière des Ecoles du Groupe
FORMASTRAT.

 

Madame LESPINE accomplira ses fonctions conformément aux instructions et
procédures établies par la Société FORMASTRAT.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Ms. Catherine LESPINE will occupy the position of Key executive. Nevertheless,
Ms. LESPINE’s functions are entrusted to her directly by the President of
FORMASTRAT or any other person who has been designated by the Chairman.   
Madame Catherine LESPINE aura la position de «Cadre Dirigeant». Toutefois,
Madame LESPINE exercera ses fonctions sous la supervision hiérarchique du
Président de la Société FORMASTRAT ou toute autre personne désignée par
celui-ci. The duties as described are not exhaustive and are not intended to
restrict management’s right to assign or reassign duties to this job, such
change shall not be considered as a substantial modification of this contract of
employment, as expressly acknowledged by Ms. LESPINE when signing this contract.
   II est précisé que ses fonctions ne présentent aucun caractère exhaustif, la
Société se réserve le droit de pouvoir en modifier le contenu dans la mesure où
cette modification a un lien avec l exécution des fonctions précitées, sans que
cette modification ne constitue pour autant une modification substantielle du
contrat de travail de Madame LESPINE ce qu’elle accepte expressément par la
signature des présentes. Article 3: Place of work    Article 3 : Lieu de Travail
These duties are performed within the registered office of FORMASTRAT Company or
in any other location in the Paris region where she will perform her duties.   
Ces fonctions sont exercées au siège de la Société FORMASTRAT ou dans tout autre
lieu au sein de la région parisienne où elle sera amenée à exercer ses
fonctions.    However, as the Company may reasonably require, the place of work
may be changed to any other place in the Paris region, it being specified that
Ms. LESPINE shall be informed of this change two (2) months before the
modification.    Toutefois, en fonction de l évolution et des nécessités de la
Société, le lieu de travail pourra être modifié dans tout autre lieu en région
parisienne, étant précisé que la Société s’engage à informer Madame LESPINE dans
un délai de deux (2) mois avant la date de la modification. Ms. LESPINE
acknowledges that she is aware that her place of work will likely be modified
during the next months to any other place in the Paris region and agrees with
this modification.    Madame LESPINE reconnaît avoir pris connaissance que son
lieu de travail risque de changer au cours des prochains mois dans un autre lieu
en région parisienne et accepte ce changement.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

This modification of her place of work in the Paris region shall not be
considered as a substantial amendment to the employment contract, as expressly
acknowledged by Ms. LESPINE by signing this contract    Le changement de son
lieu de travail en région parisienne ne saurait constituer une modification du
présent contrat de travail, comme le reconnaît expressément Madame LESPINE par
la signature des présentes. Furthermore, Ms. LESPINE’s duties require her to be
mobile.    De même, les fonctions de Madame LESPINE rendent indispensables la
mobilité de celle-ci. Therefore, Ms. LESPINE agrees to undertake regular
business trips in France and abroad, and thus to be away from her home for
limited periods of time.    Par conséquent, Madame LESPINE accepte d’effectuer
des voyages réguliers en France et à l’ étranger et donc d’être éloignée de son
domicile pour des périodes de courte durée.

Article 4: Working time

 

  

Article 4 : Durée du travail

 

Ms. LESPINE will work on a part-time basis.    La durée du travail de Madame
LESPINE est fixée à temps partiel.

Her working days are divided up over the week by half days of work.

 

  

La répartition de son temps de travail sur la semaine s’accomplira sur la base
de demi-journées de travail.

Ms. LESPINE has freedom and flexibility to organise her work schedule and her
duties entrusted to her, and with the approval of her hierarchical supervisor
Ms. LESPINE could modify her period of working time. The Company FORMASTRAT
could also modify her period of working time, only if a notice period of 7 days
is respected.    Toutefois, Madame Catherine LESPINE dispose d’une latitude et
d’une importante flexibilité pour organiser son emploi du temps et ses fonctions
dans le cadre des activités professionnelles qui lui sont confiées, et pourrait
avec l’ accord de son supérieur hiérarchique modifier la répartition de son
temps de travail. La Société FORMASTRAT pourrait également modifier la
répartition de son temps de travail à condition de respecter un délai de
prévenance de 7 jours. As Ms. LESPINE is considered as a key-executive within
the meaning of Article L. 212-15-1 of the French Labour Code, in view of the
ample freedom in the organisation of her    Etant considérée comme un cadre
dirigeant au sens de l’article L. 212-15-1 du Code du Travail, eu égard à
l’indépendance dans 1’organisation de son emploi du temps, de la

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

schedule, the type of her duties, demonstrated by the high level of
responsibilities and remuneration, Ms. LESPINE shall not be submitted to the
provisions of French law and regulations relating to the duration of work and
shall be remunerated for the good performance of her duties for a maximal
duration of work of 100 hours per month.    nature de ses fonctions, attestées
par le niveau élevé de ses responsabilités et de sa rémunération, Madame LESPINE
n’est pas soumise aux dispositions légates, réglementaires et conventionnelles
relatives à la durée du travail et est rémunérée exclusivement pour le bon
accomplissement de ses fonctions pour une durée de travail maximale de 100
heures par mois. Article 5: Remuneration    Article 5: Rémunération Ms.
LESPINE's gross annual remuneration is fixed at EUR 50,000 (Fifty thousand
euros), which is paid over 12 months, i.e., gross amount of EUR 4,166.67 per
month (Four thousand one hundred sixty six euros and sixty seven cents).   
Madame Catherine LESPINE bénéficie d’une rémunération annuelle brute de 50.000 €
(Cinquante mille euros), versée sur 12 mois, soit une rémunération brute
mensuelle de 4.166,67 €. (Quatre mille cent soixante six euros et soixante sept
cents). Considering the nature of Ms. LESPINE 's duties and level of
responsibilities, the gross annual salary mentioned above is a global payment
which covers all the working time required by Ms. LESPINE for the performance of
his duties, irrespective of the actual hours worked.    Eu égard à la nature de
ses fonctions et au niveau de ses responsabilités, la rémunération annuelle
brute de base mentionnée ci-dessus englobe de facon forfaitaire le paiement de
toutes les heures de travail nécessitées par l’accomplissement de sa mission et
est indépendante du nombre d’heures que Madame Catherine LESPINE consacrera de
fait à l’exercice de ses fonctions. Ms. LESPINE shall benefit from a annual
management bonus, which shall represent between 3 and 4 months’ base salary.   
Madame Catherine LESPINE bénéficie d’une prime de management annuelle
représentant 3 à 4 mois de salaires de base. In addition, as financial
consideration for the non-competition obligation, provided by Article 14, Madame
LESPINE will also receive an annual gross lump sum and definitive indemnity of
EUR 5,000, i.e., a gross amount of EUR 416    En outre, en contrepartie de
l’obligation de non-concurrence, telle que visée à l’article 14, Madame LESPINE
percevra une indemnité annuelle forfaitaire et définitive égale à 5.000 € bruts
(Cinq mille euros), soit 416 € (Quatre cent

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

 

gross (Four hundred sixteen euros) per month, paid monthly with her salary.   
seize euros) bruts par mois, payable en 12 mensualités avec son salaire. Article
6: Paid holidays    Article 6: Congés payés Ms. LESPINE is entitled to annual
paid holiday under the conditions provided for in Articles L. 223-1 et seq. of
the French Labor Code.    Madame Catherine LESPINE aura droit à des congés payés
annuels dans les conditions prévues par les articles L 223-1 et suivants du Code
du Travail. Article 7: Professional expenses    Article 7 : Frais professionnels
Ms. Catherine LESPINE shall benefit from the reimbursement of her reasonable
travel expenses incurred in order to perform her duties.    Madame Catherine
LESPINE bénéficie du remboursement des frais raisonnable de déplacement engagés
pour l’accomplissement de ses fonctions. Moreover, she benefits from a visa card
for business purposes. She is obliged to provide the accounting department with
invoices and supporting documents for al expenses incurred with her professional
card.    Elle bénéficie, en outre, d’une carte visa professionnelle. Elle doit
présenter à la comptabilité les factures et piéces justificatives pour toute
dépense effectuée avec cette carte professionnelle. Ms. Catherine LESPINE is
authorised to travel 1st class by train and by any other way of transportation
according to the applicable rules within the Company.    Madame Catherine
LESPINE est autorisée à voyager en 1ère classe dans le train et par tout autre
moyen de transport selon les régles en vigueur au sein de la Société. Ms.
Catherine LESPINE undertakes to carry out all business travel required for the
performance of her duties.    Elle s’engage à effectuer tous les déplacements
que l’exercice de ses fonctions pourra nécessiter. Article 8: Social Coverage   
Article 8 : Avantages sociaux Ms. LESPINE benefit from the complementary
retirement scheme and from the provident scheme in force within the Company.   
Madame LESPINE bénéficie des régimes de prévoyance et de retraite complémentaire
souscrits en vigueur au sein de la Société.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Article 9: Professional Obligations    Article 9 : Obligations professionnelles
9.1 Exclusivity    9.1 Exclusivité Throughout the performance of her duties
within the Company, Ms. LESPINE undertakes not to directly or indirectly
perform, at any time except with the prior express written consent of the
Chairman of the Company, any activity, of any kind whatsoever, in her name or in
the name of any person or entity whatsoever, which is likely to directly or
indirectly compete with the activity of the Company and any other entity related
thereto.    Pendant toute la durée d’exercice de ses fonctions au sein de la
Société FORMASTRAT, Madame LESPINE s’engage à n’exercer directement ou
indirectement à aucun moment, sauf autorisation écrite préalable expresse du
Président de la Société, une quelconque activité, de quelque nature qu’elle
soit, en son nom propre ou au nom de quelque personne, entité que ce soit, qui
serait susceptible de concurrencer directement ou indirectement 1’activité de la
Société et toute autré entité qui lui est rattachée. 9.2. Confidentiality and
professional secrecy    9.2 Confidentialité Ms. LESPINE undertakes not to
disclose, either directly or indirectly, throughout the term of her employment
contract and at any time after the termination of said employment contract, to
any party whatsoever, information regarding the methods and know-how of the
Company and the FORMASTRAT Group and, moreover, not to use for her own benefit
or for the benefit of third parties, the knowledge acquired in this respect.   
Madame Catherine LESPINE s’engage à ne pas communiquer, directement ou
indirectement, pendant la durée de son contrat de travail et à tout moment aprés
la rupture de son contrat de travail, à qui que ce soit des informations
concernant les méthodes et le savoir-faire au sein de la Société et du Groupe
FORMASTRAT et, à plus forte raison, à ne pas utiliser pour son compte personnel
ou pour le compte de tiers les connaissances acquises à leur sujet. Moreover,
apart from a general duty of discretion, Ms. LESPINE is bound by an obligation
of absolute discretion with respect to the facts she may become aware of as a
result of her duties and her employment within the Company.    Elle est en outre
tenue, indépendamment d’une obligation de réserve générate, à une discrétion
absolue sur les faits dont elle pourrait avoir connaissance en raison de ses
fonctions au sein de la Societé.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Strict compliance with the obligations specified above is an essential component
of this contract.

 

Article 10: Equipment and documents

 

Within the scope of her duties, Ms. LESPINE benefits from a home computer with
access to Internet; FORMASTRAT bears the costs for subscription to Internet.

 

Moreover, Ms. LESPINE benefits from a mobile phone; FORMASTRAT bears the costs
for the telephone.

 

Finally, Ms. LESPINE benefits from a credit card in the framework of her
functions.

 

This equipment remains the full property of FORMASTRAT.

 

The same applies for all technical and commercial documents to which Ms. LESPINE
has access within the scope of the performance of her duties.

 

This equipment and these documents must be returned by Ms. LESPINE upon
effective termination of her duties, for any reason whatsoever, without any need
for a prior request to be made in this respect.

 

Le respect rigoureux des obligations ci-dessus stipulées constitue un élément
essentiel du present contrat.

 

Article 10: Matériel et documents

 

Dans le cadre de ses fonctions, Madame Catherine LESPINE bénéficie d’un
ordinateur micro à son domicile avec un accès Internet; la Société FORMASTRAT
prend à sa charge l’abonnement à la ligne Internet.

 

De plus, Madame Catherine LESPINE bénéficie d’un téléphone portable; la Société
FORMASTRAT prend à sa charge les coûts y afférents.

 

Enfin, Madame LESPINE bénéficie d’une carte de crédit dans le cadre de ses
fonctions.

 

Ce matérial demeure la pleine et entière propriété de la Société FORMASTRAT.

 

II en est de même de tout document technique et commercial auquel l’intéressée a
accès dans l’exercice de ses fonctions.

 

Ce matériel et ces documents devront être restitués par Madame Catherine LESPINE
à la cessation effective des fonctions pour quelque cause que ce soit sans qu’il
soit besoin d’une demande préalable.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

 

Article 11: Intellectual Property

 

Ms. Catherine LESPINE expressly acknowledges that the programmes, course
materials, teaching methods and specific pedagogical techniques, business plan,
advertisement or promotion documents and any other documents which she may have
access within the scope of the performance of her duties, remain the full
property of the Company which holds exclusive rights over the intellectual
property rights in this respect.

 

Throughout the term of this employment contract and after termination hereof,
without any limitation in time, Ms. Catherine LESPINE undertakes not to
reproduce or reuse, in any manner whatsoever, the teaching programmes or course
materials or any other document belonging to the Company.

 

Article 12: Termination of the employment contract

 

Either Ms. Catherine LESPINE or the Company may terminate this employment
contract at any time, in accordance with the provisions of French law.

 

Except in case of dismissal for serious misconduct (“faute grave”) or gross
misconduct (“faute lourde”), the notice period which must be given by the
Company in the event of the termination of the employment contract is 3 months.

  

 

Article 11: Propriété Intellectuelle

 

Madame Catherine LESPINE reconnaît expressemént que les programmes, les supports
de cours, les méthodes d’enseignement ou encore les techniques particulières de
pédagogie, les business plans, documents publicitaires ou de promotions et tous
documents qu’elle pourrait avoir eu en sa possession à l’occasion de ses
fonctions restent la propriété pleine et entiére de la Société qui dispose, à ce
titre, de l’exclusivité des droits de propriété intellectuelle.

 

Madame Catherine LESPINE s’interdit, pendant toute l’exécution du présent
contrat de travail ou encore aprés sa rupture et sans limitation de durée, de
reproduire ou réutiliser, sous quelque forme que ce soit, les programmes ou
supports de cours ou documents de toute nature appartenant à la Société.

 

Article 12: Rupture du contrat de travail

 

Madame Catherine LESPINE et la Société peuvent l’un et 1’autre rompre à tout
moment le contrat de travail en respectant les dispositions légales.

 

Sauf en cas de faute grave ou de faute lourde, le déiai de préavis dû par la
Société en cas de rupture du contrat de travail est de trois mois.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

The notice period which must be given by Ms. LESPINE in the event of resignation
is 3 months.

  

Le délai de préavis dû par Madame LESPINE en cas de démission est de trois mois.

Article 13: Severance    Article 13 : Indemnité de rupture In the event of
dismissal, other than for serious misconduct (“faute grave”) or gross misconduct
(“faute lourde”), Ms. LESPINE shall benefit from an indemnity equal to nine (9)
months of her monthly gross salary.    En cas de licenciement, sauf pour faute
grave ou lourde, Madame Catherine LESPINE bénéficie d’une indemnité de rupture
égale à neuf (9) mois de rémunération mensuelle brute de l’intéréssée. To
calculate this indemnity, the average salary and bonus paid over the twelve (12)
months preceding the notification of dismissal shall be taken into account.   
Pour le calcul de cette indemnité, il sera retenu l’ ensemble des éléments de
salaires versés au cours des douze (12) derniers mois précédant la notification
de la rupture. This indemnity shall be awarded in addition to the dismissal
indemnities provided for by French law.    Cette indemnité s’ajoutera aux
indemnités de départ prévues par la loi. This indemnity would not be paid in
case of resignation.    Cette indemnité ne sera pas due en cas de démission.
Article 14. Non-competition clause    Article 14. Non concurrence In case of
termination of the employment contract, for any reason whatsoever, Ms. LESPINE
expressly undertakes not to take any interest or to participate, directly or
indirectly, whatever her capacity in particular as an employee or as a manager
of a company, in any company or activity which is likely to compete with the
Company’s activity; that is to say any company engaged in Business or Marketing
Schools, Health education Schools, Advertising education Schools, Culinary
Schools.    En cas de rupture du contrat de travail, quelle qu’en soit la
raison, Madame LESPINE s’interdit expressément de s’intéresser et/ou de
participer directement ou indirectement, quelle que soit sa qualité et notamment
en qualité de salarié ou d’exploitant d’une entreprise, à toute entreprise ou
activité susceptible de concurrencer l’activité de la Société, c’est-à-dire
toute entreprise située dans le domaine des Ecoles de Commerce et de Marketing,
des Ecoles d’enseignement de santé, des Ecoles de

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

  

publicité, des Ecoles enseignant la restauration.

This restriction applies for a period of twelve months (12), from the last day
of effective work.    Cette interdiction s’appliquera pour une durée de douze
mois (12), à compter du dernier jour de travail effectif. This covenant not to
compete will be limited within the French territory.    Cette clause de non
concurrence sera limitée au territoire français. In consideration for this
non-compete obligation, the Company will pay Ms. LESPINE each month EUR 416
(Four hundred sixteen euros) as set forth article 5 above.    En contrepartie de
cette obligation de non concurrence, la Société verse chaque mois à Madame
LESPINE la somme de 416 € bruts (Quatre cent seize euros), telle que définie à
1’article 5 ci-dessus du présent contrat. In the event of failure to respect
this covenant, Ms. LESPINE would automatically be liable towards the Company for
payment of the whole sums paid during the performance of the present contract,
i.e., a gross amount of EUR 416 (Four hundred sixteen euros) per month.    En
cas de violation de 1’obligation de non concurrence, Madame LESPINE sera
automatiquement redevable envers la Société 1’ ensemble des sommes versées à
titre de contrepartie financiére à cette obligation au cours de 1’exécution de
son contrat de travail, soit 416 € bruts (Quatre cent seize euros) par mois.
Furthermore, the Company reserves the right to sue for obtaining damages to
compensate its intended prejudice suffered from the competitive activity and
also to sue for stopping such competitive activity.    En outre, la Société se
réserve la possibilité de solliciter la réparation du préjudice effectivement
subi du fait de 1’ activité concurrentielle et de faire cesser cette activité
concurrentielle.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Article 15: Other provisions    Article 15 : Autres dispositions

Ms. Catherine LESPINE undertakes to inform the Company immediately of any change
in her personal status.

   Madame Catherine LESPINE s’engage à faire connaître dans les plus brefs
délais à la Société tout changement dans sa situation personnelle. For any
provisions non-provided by the present contract, the parties shall apply the
Collective Bargaining Agreement for Advertising.    Pour toutes dispositions non
prévues au présent contrat, les parties se référeront aux dispositions de la
Convention Collective Nationale de la Publicité Executed in Paris    Fait à
Paris    En deux exemplaires originaux In two original counterparts    On
February 17th, 2003    Le 17 February, 2003    Seule la version française du
contrat fait foi. Only the French version shall prevail   

 

For FORMASTRAT 11    Ms. LESPINE1    Pour FORMASTRAT1    Madame LESPINE1   
“Read and approved”       “Lu et approuvé”    LOGO [g4150901.jpg]       LOGO
[g4150901.jpg]

 

1        Signature following French words “Lu et approuvé”.

[Readand approved"]

  

1         Signature précédée de la mention «Lu et approuvé».